 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10            ELIZABETH A. EVANS, et al.,                      CASE NO. C18-1008 MJP

11                                  Plaintiffs,                MINUTE ORDER

12                   v.

13            PFIZER INC.,

14                                  Defendant.

15

16            The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18            The Amended Complaint filed in the above-entitled matter lists 11 Plaintiffs, all of whom

19   are the Personal Representatives of the estates of decedents for whose deaths Plaintiffs wish to

20   hold Defendant liable. (Dkt. No. 4.) The Amended Complaint lists the residences of all the

21   Plaintiff/Personal Representatives (Id. at ¶¶ 1 – 11) and asserts diversity jurisdiction on that

22   basis.

23            The Plaintiffs are directed to 28 U.S.C. § 1332(c)(2):

24


     MINUTE ORDER - 1
 1          (c) For the purposes of this section and section 1441 of this title [28 USCS § 1441]--
            ***
 2           (2) the legal representative of the estate of a decedent shall be deemed to be a citizen
            only of the same State as the decedent, and the legal representative of an infant or
 3          incompetent shall be deemed to be a citizen only of the same State as the infant or
            incompetent.
 4
     Therefore, for purposes of determining diversity jurisdiction, the residences of the Plaintiff/
 5
     Personal Representatives are irrelevant.
 6
            The parties have been ordered to appear before the Court for purposes of an FRCP 16
 7
     conference on November 6, 2018. Plaintiffs are ordered, by no later than three days prior to this
 8
     conference, to file with the Court an amended complaint which contains the residences of the
 9
     decedents and verifies the grounds for diversity jurisdiction on that basis.
10

11
            The clerk is ordered to provide copies of this order to all counsel.
12
            Filed October 9, 2018.
13

14                                                   William M. McCool
                                                     Clerk of Court
15
                                                      s/Paula McNabb
16                                                    Deputy Clerk

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
